                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


BURTON KRAUS,                                                  Case No: 2:20-cv-06085-SJF-ST
individually and on behalf of all others similarly
situated,

               Plaintiff,

       -against-

SNOW TEETH WHITENING LLC d/b/a SNOW,
FORESOLD LLC d/b/a FORESOLD, JOSHUA
ELIZETXE, FLOYD MAYWEATHER, and
ROBERT JAMES GRONKOWSKI,
               Defendants.


                     NOTICE OF APPEARANCE OF J. NOAH HAGEY

       TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

       I am admitted to practice in this Court, and I appear in this case as counsel of record for

Defendant Floyd Mayweather. All pleadings, notices, and other papers in this matter should be

served upon me as follows:

       J. Noah Hagey, Esq.
       BRAUNHAGEY & BORDEN LLP
       351 California Street, 10th Floor
       San Francisco, CA 94104
       Tel. & Fax: (415) 599-0210
       hagey@braunhagey.com

Dated: March 8, 2021                                     Respectfully Submitted,

                                                         By:    /s/ J. Noah Hagey
                                                                J. Noah Hagey
                                                         BRAUNHAGEY & BORDEN LLP
                                                         351 California Street, 10th Floor
                                                         San Francisco, CA 94104
                                                         Tel. & Fax: (415) 599-0210
                                                         hagey@braunhagey.com

                                                         Counsel for Defendants Snow Teeth
                                                         Whitening LLC, Foresold LLC, Joshua
                                                         Elizetxe, and Floyd Mayweather
                                                     1
